2020 IL App (1st) 170543
                                       No. 1-17-0543
                              Opinion filed December 31, 2020

                                                                 FOURTH DIVISION

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                                     FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                )     Appeal from the Circuit Court
     ILLINOIS,                                 )     of Cook County.
                                               )
          Plaintiff-Appellee,                  )
                                               )
          v.                                   )     No. 08 CR 4784
                                               )
     IGNACIO CASTELLANO,                       )     The Honorable
                                               )     Timothy Joseph Joyce,
          Defendant-Appellant.                 )     Judge, presiding.



          PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
          Justices Lampkin and Reyes concurred in the judgment and opinion.


                                        OPINION

¶1             Defendant Ignacio Castellano appeals from the first-stage dismissal of his

       pro se petition for postconviction relief.

¶2             Defendant was convicted after a bench trial of the first-degree murder of

       Rafael Villagrana and the aggravated batteries of both Jesus Sanchez and Javier
     No. 1-17-0543

       Cahue. For these offenses, defendant was sentenced on November 21, 2013, to

       a total of 32 years with the Illinois Department of Corrections (IDOC).

¶3           On his direct appeal, defendant asked this court to reduce his first-degree

       murder conviction to second-degree murder, arguing that he had proved a

       mitigating factor by a preponderance of the evidence at trial. He argued that he

       had proved an actual, although unreasonable, belief in the need to act with

       deadly force to defend himself and another, namely, his brother-in-law.

       Finding this claim unpersuasive, we found that a “careful review of the trial

       record” showed that “a rational trier of fact” could have found that defendant

       failed in his burden to prove this mitigating factor. People v. Castellano, 2015

       IL App (1st) 133874, ¶ 5.

¶4           Presently, in his pro se postconviction petition, defendant argues: (1) that

       his trial counsel was ineffective for failing to request a fitness hearing and (2)

       that, due to an intellectual disability, he did not knowingly waive his right to a

       jury trial. Prior to trial, a psychologist had evaluated defendant and found that

       he had an IQ of 61, indicative of “mild mental retardation.”

¶5           For the following reasons, we affirm.




                                               2
       No. 1-17-0543

¶6                                     BACKGROUND

¶7                                      I. IQ Evaluation

¶8             Prior to trial, the trial court inquired, on August 3, 2010, if there was

         anything preventing the case from moving forward toward trial, “like mental

         health issues or something,” and defense counsel responded that she was

         “look[ing] into that.”

¶9             On January 13, 2011, a report was completed by a neuropsychologist at

         defense counsel’s request, which was titled an “IQ Evaluation.” The report

         stated that all interviews and testing were conducted in Spanish without the aid

         of an interpreter.

¶ 10           On the instant appeal, defendant claims that his trial counsel was

         ineffective for failing to request a fitness hearing, based largely on this report.

         Thus, we describe it below in detail.

¶ 11           According to the report, defendant was born to a poor family in Mexico,

         and never attended school. At age 12 or 13, he went to work in a factory.

         When defendant was between 12 and 14 years old, he fell from a height of three

         stories onto a pile of construction rubble, lost consciousness and suffered from

         amnesia after the accident. A friend encouraged him to come to Chicago, and

         he arrived here in the 1990s when he was 18 years old. Defendant is married

         and has three children.

                                                 3
       No. 1-17-0543

¶ 12              On January 1, 2008, the Chicago Fire Department transported

         defendant to a hospital after he had lost consciousness due to a beating with

         blunt instruments. The report stated that defendant had been an alcoholic since

         age 19, and that he had begun using cocaine in 1999 or 2000.

¶ 13           The report concluded that defendant’s “Intellectual Quotient” was 61 and

         that, “within [a] reasonable scientific and psychological certainty,” defendant

         was “functioning intellectually at a level consistent with mild mental

         retardation.” The report explained:

                  “His strength is in working memory, which is a common finding

               among the mild mentally retarded.       These individuals often rely on

               developing a good memory to ‘pass’ for normal by practicing and

               learning the behaviors they see in others, including verbal behaviors.

               [Defendant’s] verbal comprehension was in the very low average to

               borderline range. Processing speed is very low.”

¶ 14           In particular, the report observed that defendant “appears to have a very

         poor understanding of time. He could very vaguely tell his age when certain

         crucial events happened.” For example, defendant told the psychologist “that

         he thought he was 29 years old but recently found out he [was] 31 years old.”




                                               4
       No. 1-17-0543

¶ 15                                    II. Jury Waiver

¶ 16           On September 30, 2013, both sides appeared for trial and a Spanish

         interpreter was sworn for defendant. Before the trial started, the trial court

         asked defendant if he wanted a bench or a jury trial, and defendant responded:

         “Bench.”

¶ 17           An exchange then occurred concerning defendant’s jury waiver. Since

         defendant claims that he failed to understand this waiver, both defendant and

         the State quoted almost the entire exchange in their appellate briefs to this

         court; and so we also provide it below:

                    “THE COURT: Before I go back and ask you questions about that[,]

               let me go back a minute about the plea negotiations.

                    Did your attorneys discuss with you the Prosecutor’s offer of 35 years

               in the penitentiary?

                    DEFENDANT: Yes.

                    THE COURT: Have you had enough time to talk that over with your

               attorney?

                    DEFENDANT: No.

                    THE COURT: Do you want more time to talk that over with your

               attorney?

                    DEFENDANT: No.
                                                5
No. 1-17-0543

             THE COURT: I will ask that question again because I want to make

          sure you understand what we’re talking about.

             Your attorneys talked about the State’s offer of 35 years in the

          penitentiary, correct?

             DEFENDANT: Yes.

             THE COURT: Do you think you have had enough time to talk with

          them about it or do you want to talk about it with your attorneys more?

             DEFENDANT: No, no.

             MS. [KATHLEEN] MORIARTY[1]: Judge, may I talk to him for a

          minute?

             THE COURT: Yes. I think I know what’s going on, but I want to

          make sure that we’re clear.

             (Whereupon, a discussion was held off the record.)

             MS. MORIARTY: I believe we are okay.

             THE COURT: Do you want more time to talk with your lawyer[s,]

          Ms. [Kathryn] Lisco and Ms. Moriarty about the State’s Attorney’s offer

          to plead guilty or do you wish to go to trial?

             DEFENDANT: I want to go to trial.
      1
       We provide the names of defense counsel because there were two defense
counsel present, and the transcript is easier to understand with both names
provided.
                                           6
No. 1-17-0543

           THE COURT:         Then we will go to trial.          I am satisfied that

        [defendant] understands what I’m asking him and that he understands the

        offer that has been communicated by the State as is his right is rejecting

        that offer knowingly and intelligently and freely and voluntarily.

           Do you share my opinion in that regard, Ms. Lisco and Ms. Moriarty?

           MS. LISCO: Yes.

           THE COURT: Do either of you wish more time to talk that issue over

        with [defendant]?

           MS. LISCO: No, thank you, Judge.

           THE COURT: We will go to trial.

           There are two kinds of trial. A jury trial is a trial where your attorneys

        and the State’s Attorneys, the prosecutor, under my supervision and in

        your presence would select 12 citizens from the community. Those

        citizens would sit in the jury box there.       They would listen to the

        evidence, the arguments of the attorneys, and my instructions on the law

        that applies in this case. They would thereafter deliberate, and they

        would have to decide unanimously.         They would all have to agree

        whether or not you were proved guilty beyond a reasonable doubt.

           Do you understand that that’s what a jury trial is?

           DEFENDANT: Yes.
                                        7
No. 1-17-0543

           THE COURT: Do you have any questions about what a jury trial is?

           DEFENDANT: I don’t understand.

           THE COURT: Do you wish to ask me any questions about what a

        jury trial is?

           DEFENDANT: No.

           THE COURT: Is this your signature on this document entitled jury

        waiver?

           DEFENDANT: Yes.

           THE COURT: I know it is written in English, but was it explained to

        you by your attorneys?

           DEFENDANT: Yes.

           THE COURT: Do you understand that by signing this document and

        giving it to me you’re telling me that you wish to waive or give up your

        right to a jury trial? Do you understand that?

           DEFENDANT: Yes.

           THE COURT: If I accept your jury trial waiver we would then have

        what’s called a bench trial. In a bench trial I, the judge, would listen to

        the evidence, the arguments of the attorneys. I would apply the law

        which I believe is applicable, and I and I alone would have to decide

        whether or not you were proved guilty beyond a reasonable doubt.
                                        8
No. 1-17-0543

            Do you understand that that’s what a bench trial is?

           DEFENDANT: Yes.

           THE COURT: What do you wish to have, a jury trial or a bench trial?

           DEFENDANT: Bench trial.

           THE COURT: Has anyone promised you anything to get you to give

        up your right to a jury trial?

           DEFENDANT: No.

           THE COURT: Has anyone forced or threatened you in any way to get

        you to give up your right to a jury trial?

           DEFENDANT: No.

           THE COURT: Do you understand that even though I have talked to

        the attorneys about the case, even though you and I have seen each other

        in court, I have not heard any testimony? I do not know anything about

        the case.     So I have no idea what decision I will make.      Do you

        understand that?

           DEFENDANT: Yes.

           THE COURT: Understanding all of that do you wish to have a bench

        trial or a jury trial?

           DEFENDANT: Bench trial.


                                         9
No. 1-17-0543

           THE COURT: And I will accept [defendant’s] jury waiver, the Court

        believing that it’s freely and voluntarily and knowingly and intelligently

        made.

                                         ***

           MS. LISCO:          Judge, in listening to your very thorough

        admonishments I believe when your Honor asked the defendant if he had

        gone over a written jury waiver with his attorney he did answer yes.

        Maybe if the record could be clear that the Spanish interpreter was

        present during that when he was signing in. I don’t know if your Honor

        believes that that’s necessary. I believe he was just since there is a

        Spanish—

           THE COURT: Mr. Interpreter, will you do the Court a favor of

        interpreting the text in the written jury waiver to [defendant]?

           DEFENDANT: Yes.

           THE COURT: Do you understand what the jury waiver says?

           DEFENDANT: Yes.

           THE COURT: Was it read to you by our Spanish interpreter in

        Spanish?

           DEFENDANT: Yes.



                                        10
       No. 1-17-0543

                  THE COURT: I will again indicate my acceptance of the written jury

               waiver, and we will proceed to a bench trial.”

¶ 18                                III. Evidence at Trial

¶ 19           This court previously described the evidence at defendant’s trial, in detail

         and at length, in our prior opinion concerning his direct appeal. Castellano,

         2015 IL App (1st) 133874, ¶¶ 10-137. We incorporate that opinion here by

         reference.

¶ 20           On this appeal, defendant does not challenge the admission of any of the

         evidence at his trial or the sufficiency of the evidence against him. Thus, we

         summarize the evidence below.

¶ 21           At trial, the evidence established that a physical altercation occurred

         between, on one side, defendant and his brother-in-law Ramiro Landa, and, on

         the other side, three opponents: Rafael Villagrana, Javier Cahue, and Jesus

         Sanchez. Defendant was convicted of offenses relating to all three opponents.

         During the fight, defendant grabbed a knife out of his brother-in-law’s

         waistband, thereby transforming what otherwise would have been a fist-fight

         into a fight where only one man was armed. Castellano, 2015 IL App (1st)

         133874, ¶ 161. Two of the five men in the fight testified at trial: (1) Cahue and

         (2) defendant. Two of the five men died: (1) defendant’s brother-in-law Ramiro

         Landa and (2) Rafael Villagrana.

                                              11
       No. 1-17-0543

¶ 22           Defendant testified that he and his brother-in-law went to a gangway

         outside a house where defendant had previously been beaten on New Year’s

         Day; that defendant knew before the fight began that his brother-in-law was

         armed with a knife; and that, after the fight started, defendant grabbed the knife

         which had been hidden under his brother-in-law’s jacket. Defendant, who was

         testifying through a Spanish interpreter, testified that, during the fight, he heard

         someone say, “you cut me already brother-in-law.” At one point, defendant

         swung the knife back and heard Cahue state that defendant had cut him.

         Defendant testified that Cahue begged “don’t kill me, please don’t kill me,” and

         defendant replied that he did not want to kill anyone and that he was just

         defending himself. Defendant admitted that he did not observe any of the other

         men with a weapon and that he had stabbed one of the men in the chest.

         Castellano, 2015 IL App (1st) 133874, ¶¶ 59-60, 66-68. Villagrana died from

         multiple stab wounds, including a stab wound to his chest; and defendant’s

         brother-in-law Landa died from one stab wound to the left side of his lower

         neck. Castellano, 2015 IL App (1st) 133874, ¶ 38.

¶ 23           Cahue testified that he, Villagrana and Sanchez were exiting his house

         into a gangway, with Villagrana in the lead, and Sanchez next, when they

         observed two men approaching. Cahue identified one of the approaching men

         as Landa, and he identified defendant in court as the man with Landa. An

                                                12
       No. 1-17-0543

          altercation ensued, in which defendant stabbed Villagrana in the chest and

          stabbed Sanchez in the back. As defendant moved to slash Cahue, the knife

          accidentally caught Landa on the left side of Landa’s neck. Castellano, 2015 IL

          App (1st) 133874, ¶¶ 13-14.

¶ 24             At trial, the defense emphasized the relative sizes of Cahue and

          defendant. Defendant was 5 feet 5 inches tall and only 130 pounds, 2 while

          Cahue was 280 pounds at the time of the offense. 3

¶ 25             After listening to all the evidence and the arguments of counsel, the trial

          court found defendant guilty of the first-degree murder of Villagrana and the

          aggravated batteries of Cahue and Sanchez.

¶ 26                                     IV. Sentencing

¶ 27             Defendant’s presentence investigative report indicated that he was 28

          years old at the time of the offense; that he had one prior conviction for driving

          under the influence for which he had received 18 months of probation; that he

          had been employed at a meat-packing plant prior to his arrest; and that he had

          no gang affiliations.


             2
                On cross-examination, a police detective testified that defendant’s arrest
       report reflected that defendant was 5 feet 5 inches tall and only 130 pounds.
       Castellano, 2015 IL App (1st) 133874, ¶ 24. The neuropsychologist’s report also
       noted that defendant is “of short stature and slight build.”
              3
                Cahue testified that he weighed 280 pounds at the time of the incident.
       Castellano, 2015 IL App (1st) 133874, ¶ 16.
                                                13
       No. 1-17-0543

¶ 28           Defense counsel submitted the neuropsychologist’s report in mitigation.

         With respect to it, the trial court found:

                   “Regarding the claim that he’s intellectually disabled. I’ve reviewed

               Dr. Monguio’s report and I certainly credit her detailed analysis, but it

               does have to be done in juxtaposition of the reasoned manner in which

               [defendant] testified, which was remarked upon I think in the defense

               closing argument He was cross-examined for some four or five hours

               during which time he did not evince any intellectual difficulties to my

               mind.    He testified pursuant to the use of a [S]panish translator, a

               [S]panish interpreter. He had no difficulty in understanding what was

               asked on direct examination, cross examination, and answering

               appropriately thereto. However much I might have disagreed, or should I

               say found, some of his answers were not truthful.”

¶ 29           After considering factors in mitigation and aggravation, the trial court

         sentenced defendant on November 21, 2013, to a total of 32 years.          The

         sentence included 30 years for the murder and 2 years each for the aggravated

         batteries, with the 2-year sentences to run concurrently to each other but

         consecutively to the murder sentence.




                                                 14
       No. 1-17-0543

¶ 30                              V. Postconviction Petition

¶ 31           As noted above, this court did not find defendant’s claims on direct

         appeal persuasive, and defendant subsequently filed a pro se postconviction

         petition on December 16, 2016. The trial judge who considered defendant’s

         petition was the same judge who had presided over defendant’s trial and

         sentencing.   In a detailed 16-page order filed on February 2, 2017, he

         summarily dismissed the petition as frivolous and patently without merit.

¶ 32           With respect to defendant’s fitness to stand trial and understand the

         proceedings, the trial court found:

                  “Here, the record clearly disproves the notion that [defendant’s]

               mental condition made him unable to understand the nature and purpose

               of the proceedings against him and assist in his defense. [Citation.]

               [Defendant] participated regularly at all stages of the proceedings and

               testified extensively at trial. [Defendant’s] exchanges with the court do

               not display any confusion about the proceedings and he demonstrably

               assisted with his defense. [Defendant] has not attached any evidence

               which would contradict the record and establish that he was unfit to stand

               trial, or that a bona fide doubt as to his fitness existed. [Defendant’s]

               reliance on the pre-sentence investigation’s claim that his IQ is low is



                                               15
       No. 1-17-0543

                  unavailing, as mental retardation in itself does not render a defendant

                  unfit.”

         The trial court concluded that defendant knowingly and voluntarily waived his

         right to a jury trial, and that there was “no evidence in the record to suggest a

         bona fide doubt of [defendant’s] fitness.”

¶ 33              On February 28, 2017, defendant, acting pro se, moved for an extension

         of time to file a notice of appeal. On March 15, 2017, this court permitted

         defendant to file a late notice of appeal, and this appeal followed.

¶ 34                                       ANALYSIS

¶ 35                                 I. Postconviction Stages

¶ 36              Defendant seeks relief under the Post-Conviction Hearing Act (Act) (725

         ILCS 5/122-1 et seq. (West 2018)), which provides for three stages of review

         by the trial court. People v. Domagala, 2013 IL 113688, ¶ 32. At the first stage,

         the trial court may summarily dismiss a petition only if it is frivolous or

         patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2018); Domagala,

         2013 IL 113688, ¶ 32. In this appeal, the petition was dismissed at this first

         stage.

¶ 37              At the second stage, counsel is appointed if a defendant is indigent. 725

         ILCS 5/122-4 (West 2018); Domagala, 2013 IL 113688, ¶ 33. After counsel

         determines whether to amend the petition, the State may file either a motion to

                                                16
       No. 1-17-0543

         dismiss or an answer to the petition. 725 ILCS 5/122-5 (West 2018);

         Domagala, 2013 IL 113688, ¶ 33. At the second stage, the trial court must

         determine “whether the petition and any accompanying documentation make a

         substantial showing of a constitutional violation.” People v. Edwards, 197 Ill.

         2d 239, 246 (2001).

¶ 38           If the defendant makes a “substantial showing” at the second stage, then

         the petition advances to a third-stage evidentiary hearing. Domagala, 2013 IL

         113688, ¶ 34. At a third-stage evidentiary hearing, the trial court acts as

         factfinder, determines witness credibility and the weight to be given particular

         testimony and evidence, and resolves any evidentiary conflicts. Domagala,

         2013 IL 113688, ¶ 34.

¶ 39           When a matter is decided without an evidentiary hearing, as it was in this

         case, we review the trial court’s decision under a de novo standard of review.

         People v. Hommerson, 2014 IL 115638, ¶ 6 (first-stage summary dismissal).

         Under a de novo standard of review, the reviewing court owes no deference to

         the trial court’s judgment or reasoning. People v. Carlisle, 2019 IL App (1st)

         162259, ¶ 68. De novo consideration means that the reviewing court performs

         the same analysis that a trial judge would perform. Carlisle, 2019 IL App (1st)

         162259, ¶ 68. In addition, a reviewing court may affirm on any basis found in

         the record. Carlisle, 2019 IL App (1st) 162259, ¶ 69.

                                              17
       No. 1-17-0543

¶ 40                           II. Ineffective Assistance Claim

¶ 41           Defendant’s first claim is that his trial counsel was ineffective.

¶ 42           To determine whether a defendant was denied his or her right to effective

         assistance of counsel, Illinois courts apply the two-prong test set forth in

         Strickland v. Washington, 466 U.S. 668 (1984). Domagala, 2013 IL 113688, ¶

         36. Under Strickland, a defendant must prove both: (1) his or her attorney’s

         actions constituted errors so serious as to fall below an objective standard of

         reasonableness; and, (2) absent these errors, there is a reasonable probability

         that the outcome would have been different. Domagala, 2013 IL 113688, ¶ 36.

         “Under Strickland, reviewing courts entertain a strong presumption that the

         attorney’s performance was a product of sound trial strategy and professional

         judgment.” People v. Harris, 206 Ill. 2d 293, 303 (2002).

¶ 43           “At the first stage of proceedings under the Act, a petition alleging

         ineffective assistance of counsel may not be summarily dismissed if (i) it is

         arguable that counsel’s performance fell below an objective standard of

         reasonableness and (ii) it is arguable that the defendant was prejudiced.”

         People v. Petrenko, 237 Ill. 2d 490, 497 (2010).

¶ 44           Defendant claims that his counsel was ineffective for failing to request a

         fitness hearing.



                                               18
       No. 1-17-0543

¶ 45           “To establish that the failure to request a fitness hearing prejudiced a

         defendant within the meaning of Strickland, a defendant must show that facts

         existed at the time of trial that would have raised a bona fide doubt of his ability

         ‘to understand the nature and purpose of the proceedings against him or to assist

         in his defense.’ ” Harris, 206 Ill. 2d at 304 (quoting 725 ILCS 5/104-10 (West

         1998)). “ ‘Defendant is entitled to relief *** only if he shows that the trial court

         would have found a bona fide doubt of his fitness and ordered a fitness hearing

         if it had been apprised of the evidence now offered.’ ” Harris, 206 Ill. 2d at 304

         (quoting People v. Easley, 192 Ill. 2d 307, 319 (2000)). At the first stage, this

         means that, in order to establish arguable prejudice, defendant must point to

         facts that would have arguably raised a bona fide doubt of his fitness.

¶ 46           To determine whether a bona fide doubt exists, a court may consider: (1)

         a defendant’s irrational behavior; (2) a defendant’s demeanor at trial; and (3)

         any prior medical opinion on defendant’s competence. Harris, 206 Ill. 2d at

         304. However, there are no fixed or immutable signs which invariably indicate

         the need for further inquiry. Harris, 206 Ill. 2d at 305.

¶ 47           In support of his claim that his counsel was ineffective for failing to

         request   a    fitness   evaluation,    defendant    relies   primarily    on   the

         neuropsychologist’s report which found that his IQ was 61 and that he was

         mildly retarded. In addition, defendant never attended school, either in the

                                                19
       No. 1-17-0543

         United States or in his native Mexico; he testified that he had his birthdate

         tattooed on his hand so that he could remember it; and he alleged in his pro se

         petition that he was “unable to understand the nature and purpose of the

         proceedings against him.” Defendant’s petition further alleged that he “does not

         understand or speak any English.” On appeal, defendant argues that his “no”

         and then “yes” answers in response to the judge’s questions about the State’s

         plea offer and his flat-out “I don’t understand” in response to one of the judge’s

         questions about a bench trial demonstrate his inability to grasp the proceedings,

         even with the aid of a Spanish interpreter.

¶ 48           The State argues that defendant forfeited this claim by failing to raise it

         on direct appeal. Defendant argues that he could not have raised this claim on

         direct appeal because his allegations of failing to understand the proceedings

         were not then a part of the record. Harris, 206 Ill. 2d at 303 (when a

         postconviction claim “relies on evidence outside the record on direct appeal,” it

         is not forfeited by a failure to raise the claim on direct appeal). We observe that

         forfeiture is a limit on the parties not the court, and we exercise our discretion

         to consider the merits of his claim. E.g., People v. Wheeler, 392 Ill. App. 3d

         303, 309 (2009) (forfeiture is “a limit on the parties, not on the jurisdiction of

         the reviewing court”).




                                               20
       No. 1-17-0543

¶ 49             Considering the claim on its merits, we do not find it persuasive. Fitness

          to stand trial and be sentenced refers “ ‘only to a person’s ability to function

          within the context of a trial’ ” and does not refer to “ ‘competence in other

          areas.’ ” Harris, 206 Ill. 2d at 305 (quoting People v. Easley, 192 Ill. 2d 307,

          320 (2000)).

¶ 50             In Harris, our supreme court considered, as we do now, a postconviction

          claim that trial counsel was ineffective for failing to request a fitness hearing.

          Harris, 206 Ill. 2d at 302. In Harris, the defendant provided psychological

          reports “which conclude[d] that defendant suffers from severe depression,

          dependent personality disorder, and organic brain disorder.” Harris, 206 Ill. 2d

          at 303. Since the petition before it was at the second stage, the Harris court

          considered whether the defendant had made a substantial showing of ineffective

          assistance of counsel. Harris, 206 Ill. 2d at 305.

¶ 51             Despite the extensive psychological assessments before it, the supreme

          court rejected the claim 4 because “the record clearly illustrates that defendant

          understood the nature and purpose of the proceedings.” Harris, 206 Ill. 2d at

          305.   Our supreme court noted that the trial court provided “a detailed

          explanation of the proceedings and informed defendant of his rights,” which he
             4
              Although three justices in Harris wrote separately on other issues, the
       supreme court was unanimous in rejecting this claim. See Harris, 206 Ill. 2d at
       328-30 (three separate partial concurrences and partial dissents by Justices
       Harrison, McMorrow and Kilbride).
                                                21
       No. 1-17-0543

         stated he understood. Harris, 206 Ill. 2d at 305. “Furthermore, the record

         shows that defendant participated in his own defense, communicated and

         conferred with his trial counsel *** including the decisions to litigate rather

         than agree to a plea” and to waive his right to testify. Harris, 206 Ill. 2d at 305.

¶ 52             Similarly, in the case at bar, the record shows, first, that the trial court

         provided defendant with a detailed explanation of the proceedings and informed

         him of his rights. See Harris, 206 Ill. 2d at 305. In the lengthy exchange which

         we quoted above, the trial court explained, in detail, the differences between a

         jury trial and a bench trial. First, the court explained what a jury trial was and

         asked him if he had any questions about a jury trial. When he responded, “I

         don’t understand,” the judge followed up with: “Do you wish to ask me any

         questions about what a jury trial is?” Next, the court explained what a bench

         trial was and asked if he understood what a bench trial was. The trial court

         asked him at three different times in the proceedings, and in three different

         ways, whether he wanted a bench or jury trial, and he indicated that he wanted a

         bench trial each time. 5 After defendant responded affirmatively three times and

         signed the written waiver, the trial court asked the Spanish interpreter to

         translate it for him, on the record, which the interpreter did. Thus, the record

         shows that in our case, as in Harris, the trial court provided “a detailed


            5
                Defendant specifically stated “bench trial” twice.
                                                 22
       No. 1-17-0543

         explanation of the proceedings and informed defendant of his rights,” which

         defendant stated he understood. Harris, 206 Ill. 2d at 305.

¶ 53           “Furthermore, the record shows that defendant participated in his own

         defense.” Harris, 206 Ill. 2d at 305. As the trial court observed at sentencing,

         defendant testified “in a reasoned manner.” The trial court noted that defendant

         was “cross-examined for some four or five hours during which time he did not

         evince any intellectual disabilities.”    The trial court found that defendant

         appeared to have “no difficulty in understanding what was asked on direct

         examination, cross examination, and answering appropriately.”

¶ 54           Defendant does not identify any particular portions of his trial testimony

         where he believes his disability impaired his testimony. We observe that, on

         cross-examination, when the prosecutor observed that defendant had confused

         the uniquely American holiday of Thanksgiving with New Year’s Day,

         defendant explained that he “didn’t really know about dates,” but a “dinner is a

         dinner.”

¶ 55           Defendant argues that his lack of understanding and the effect of his

         impairment is shown by the fact that he stated “I don’t understand” during the

         exchange about the jury waiver. Defendant answered “yes” when asked if he

         understood what a jury trial was, but then replied “I don’t understand” when

         asked if he had “any questions about what a jury trial” was. When asked if he

                                              23
       No. 1-17-0543

         wanted to ask the court “any questions about what a jury trial” was, he said

         “[n]o.” This exchange could be understood as defendant manifesting confusion

         about why he would have any questions when he had just answered that he

         understood.

¶ 56           However, whatever defendant’s understanding was at that juncture in the

         proceeding, the exchange did not stop there. The court then asked: if it was

         defendant’s signature on the written waiver; if his attorneys had explained the

         jury waiver to him; if he understood that he was giving up “your right” to a jury

         trial; if he understood what a bench trial was, after the court’s explanation of a

         bench trial; if anyone had promised him anything or threatened him to give up

         his jury right; if he understood that the court had “no idea about what decision”

         it would make at a bench trial; and if, after all those additional questions and

         explanations, he still wanted a bench trial.     Defendant responded “[b]ench

         trial,” in response to two separate questions about whether he wanted a bench or

         a jury trial. Thus, we cannot find merit in defendant’s argument that this

         exchange shows a lack of understanding by defendant of the right he was

         waiving.

¶ 57           Lastly, in our case, as in Harris, “the record shows that defendant

         communicated and conferred with his trial counsel *** including the decision[ ]

         to litigate rather than agree to a plea.” Harris, 206 Ill. 2d at 305. In the

                                               24
       No. 1-17-0543

         exchange quoted above, the trial court asked defendant if he had had enough

         time to discuss the State’s 35-year plea offer with his attorneys. His counsel

         then asked for more time to discuss the offer with defendant, which the trial

         court readily granted. The transcript confirms that “a discussion was held off

         the record.” Back on the record, the court asked defendant if he wanted another

         opportunity   to   discuss   the   State’s   offer,   and   defendant   responded

         unequivocally: “I want to go to trial.” Thus, the record shows that defendant

         communicated and conferred with his counsel about his “decision[ ] to litigate

         rather than agree to a plea.” Harris, 206 Ill. 2d at 305.

¶ 58           Defendant argues that the facts in his case are analogous to the facts in

         People v. Brown, 236 Ill. 2d 175 (2010), which we observe was a 4 to 3

         opinion. In Brown, the supreme court reversed the first-stage dismissal of a

         petition that alleged that counsel was ineffective for failing to request a fitness

         hearing. Brown, 236 Ill. 2d at 178. The instant case also involves a first-stage

         dismissal of a similar claim. However, the similarity ends there.

¶ 59           In Brown, the defendant waived his right to testify. Brown, 236 Ill. 2d at

         189. As a result, his exchanges with the trial court prior to and during the trial

         were “brief exchanges” where he merely asserted that he understood the trial

         court’s admonitions. Brown, 236 Ill. 2d at 190. The supreme court found that

         these brief exchanges failed to demonstrate “an ability to understand the

                                                25
       No. 1-17-0543

         proceedings or assist in the defense.” Brown, 236 Ill. 2d at 191. By contrast, in

         the case at bar, defendant not only testified in his own defense but was cross-

         examined for four or five hours, providing competent and responsive answers,

         as the trial court found.

¶ 60           In addition, the Brown court found that the nature of the offense itself

         “len[t] credibility to his allegations on his mental illness and history of suicide

         attempts.” Brown, 236 Ill. 2d 186. In the Brown case, the defendant’s partner

         called the police because the defendant was yelling and throwing things in their

         apartment. When police officers arrived, the defendant was standing outside of

         their apartment building, holding a knife. Although an officer repeatedly told

         the defendant to drop the knife, the defendant instead advanced toward the

         officer, swinging the knife. After the officer drew his handgun and again told

         the defendant to drop the knife, the defendant instead lunged toward the officer

         and toward a gun. The defendant was shot in the leg and lower back by another

         officer and fell to the ground. Brown, 236 Ill. 2d at 179-80. The Brown

         defendant’s actions, particularly the act of lunging—unprovoked—toward a

         gun, could be viewed as indicative of mental illness.

¶ 61               By contrast, in the instant case, the facts of the offense itself are not

         indicative of mental illness or impairment. Rather, they are indicative of




                                               26
       No. 1-17-0543

         someone bent on revenge for a prior beating. Thus, we are not persuaded by

         defendant’s argument that the facts of Brown are analogous to the instant case.

¶ 62           For the foregoing reasons, we cannot find that defendant has stated the

         gist of an ineffectiveness claim for his counsel’s alleged failure to request a

         fitness hearing.

¶ 63                                    III. Interpreter

¶ 64           Defendant did not raise his dealings with his interpreter as a separate

         claim. However, we address this topic in its own section, to emphasize that this

         is an issue that we did not overlook.

¶ 65           Defendant argues in his appellate brief that “nothing in the record in any

         way establishes that [defendant] understood the interpreter or even that the

         interpreter correctly interpreted the court’s comments to him.”       Defendant

         argues that, at the start of the exchange, he stated that he did not understand

         and, at the end of it, counsel “appears concerned that [defendant] did not fully

         understand what the court explained to him” and, for that reason, requests that

         the interpreter read the jury waiver in Spanish to him again. In his petition,

         defendant alleged that: the “English/Spanish interpreter was also ineffective to

         the [defendant] in helping [defendant] understand what was going on in the

         proceedings.”



                                                 27
       No. 1-17-0543

¶ 66           “Fundamental due process rights require a court to permit an interpreter

         to translate courtroom proceedings when a party does not fully understand

         English.” People v. Resendiz, 2020 IL App (1st) 180821, ¶ 25. “When a

         defendant is not provided a complete translation of all proceedings, a defendant

         could be deprived of his or her right to a fair hearing.” Resendiz, 2020 IL App

         (1st) 180821, ¶ 25.

¶ 67           In Resendiz, 2020 IL App (1st) 180821, ¶ 49, this court recently affirmed

         the summary, first-stage dismissal of a postconviction claim alleging that the

         defendant did not understand the Spanish interpreter when he waived his right

         to trial and pled guilty. This court observed that, “[w]hile defendant asserts that

         this court must accept his allegations as true unless contradicted by the record,

         defendant’s allegations are not well-pled.”       Resendiz, 2020 IL App (1st)

         180821, ¶ 44. “Significantly,” the Resendiz petition “failed to provide any

         specific factual allegations as to what he did not understand” about his trial

         waiver. Resendiz, 2020 IL App (1st) 180821, ¶ 44. Instead, the Resendiz

         petition offered “only vague and conclusory allegations, which [were]

         insufficient to warrant further proceedings.” Resendiz, 2020 IL App (1st)

         180821, ¶ 25. Similarly, in the case at bar, defendant’s petition offers only the

         vague and conclusory allegation that the interpreter should have “help[ed]” him

         more to better understand “the proceedings.”

                                               28
       No. 1-17-0543

¶ 68           In Resendiz, 2020 IL App (1st) 180821, ¶ 45, we affirmed a first-stage

         dismissal, where “the transcript provided a full and complete record of the court

         proceedings    which     demonstrated       defendant’s   knowing     and    active

         participation.” We reach the same finding here.

¶ 69           First, contrary to appellate counsel’s argument, it does not appear that

         defendant’s trial counsel was concerned that defendant did not understand the

         waiver; rather, it appears that trial counsel wanted the record to be clear that the

         interpreter had definitely translated the written English document into Spanish

         for defendant. Second, the exchange does not indicate a lack of confidence in

         the interpreter by either defendant or his trial counsel. On the contrary, trial

         counsel sought the interpreter’s translation of the waiver.

¶ 70           Third, the record does not disclose a reason to believe that the interpreter

         violated his or her statutory and ethical “obligat[ions] to accurately translate the

         proceedings in a courtroom.” Resendiz, 2020 IL App (1st) 180821, ¶ 47.          We

         have not been given any reason to doubt, that the interpreter was anyone other

         than a court-certified Spanish interpreter, who was “subject to both statutory

         requirements as well as a code of ethics.” Resendiz, 2020 IL App (1st) 180821,

         ¶ 45. Section 1 of the Criminal Proceeding Interpreter Act provides:

               “Whenever any person accused of committing a felony or misdemeanor

               is to be tried in any court of this State, the court shall upon its own

                                                29
       No. 1-17-0543

                motion or that of defense or prosecution determine whether the accused

                is capable of understanding the English language and is capable of

                expressing himself in the English language so as to be understood

                directly by counsel, court or jury.” 725 ILCS 140/1 (West 2018).

          Section 2 provides that “[t]he court shall enter an order of its appointment of

         the interpreter who shall be sworn to truly interpret or translate all questions

         propounded or answers given as directed by the court.” 725 ILCS 140/2 (West

         2018). See Resendiz, 2020 IL App (1st) 180821, ¶ 48 (“the interpreter is sworn

         to translate all proceedings accurately from English to Spanish and from

         Spanish to English”).

¶ 71            In addition, the Illinois Supreme Court provides a Code of Interpreter

         Ethics for interpreters working in our courts. Canon 1 provides: “Interpreters

         shall render a complete and accurate interpretation or sight translation, without

         altering, omitting, or adding anything to the meaning of what is stated or

         written, and without explanation.” Ill. S. Ct. Code of Interpreter Ethics Canon

         1, at 4 (eff. Oct. 4, 2014).

¶ 72            In the case at bar, the record does not disclose a reason to believe that the

         interpreter violated these statutory and ethical obligations to translate

         accurately. See Resendiz, 2020 IL App (1st) 180821, ¶ 47.



                                                30
       No. 1-17-0543

¶ 73           Fourth, defendant testified for hours in his own defense at trial through

         an interpreter and provided responsive, competent answers. The record, as a

         whole, in this case “clearly demonstrates the active and understanding

         participation” of defendant. Resendiz, 2020 IL App (1st) 180821, ¶ 47.

¶ 74           Fifth, during the exchange quoted above, the trial court asked both of

         defendant’s attorneys if they shared the court’s opinion that defendant

         understood the offer communicated by the State and that defendant was

         rejecting that offer knowingly and voluntarily in favor of a trial; and his counsel

         agreed with the trial court’s assessment of defendant’s ability to understand and

         decide.   Lastly, defendant did not assert in his petition that he did not

         understand the Spanish spoken by the interpreter; rather, he claimed it was the

         proceedings that confused him.

¶ 75           For all these reasons, we cannot find merit in defendant’s appellate

         arguments regarding the interpreter.

¶ 76                                   IV. Jury Waiver

¶ 77           Defendant’s second claim is that his intellectual disability prevented him

         from knowingly and voluntarily waiving his right to a jury trial.

¶ 78           The State argues that this claim was not raised in defendant’s pro se

         postconviction petition. In his petition, defendant alleged that counsel was

         ineffective for failing to request a jury trial. On appeal, his counsel argues that

                                                31
       No. 1-17-0543

         this is further proof that defendant did not, and still does not, understand either

         that he was the one who waived this right or that it was his right to waive. As

         noted above, forfeiture is a limitation on the parties, not the courts, and, in the

         interests of judicial economy, we exercise our discretion to consider this fully-

         briefed claim on its merits.

¶ 79           As we already discussed in the prior section, the trial court thoroughly

         explained the differences between a bench trial and a jury trial, and asked him

         several different times, in several different ways, whether he wanted a bench or

         jury trial. Not only did he repeatedly choose a bench trial during this exchange,

         he also actively participated in that bench trial by testifying for hours in his own

         defense. Now, in hindsight, he wishes that his counsel had “requested” a jury

         trial instead. However, the record establishes that the difference was well

         explained to him, that he repeatedly answered “[b]ench,” and that he

         participated actively and competently in that bench trial. Thus, we do not find

         this claim arguable.

¶ 80                                    CONCLUSION

¶ 81           For the foregoing reasons, we do not find that defendant’s pro se petition

         sets forth an arguable claim: (1) that his trial counsel was ineffective for failing

         to request a fitness hearing; or (2) that his intellectual disability prevented him



                                                32
       No. 1-17-0543

         from knowingly and voluntarily waiving his right to a jury trial.

¶ 82           Affirmed.




                                               33
No. 1-17-0543


                                  No. 1-17-0543


Cite as:                 People v. Castellano, 2020 IL App (1st) 170543


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 08-CR-
                         4784; the Hon. Timothy Joseph Joyce, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and Manuela Hernandez, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Jon J. Waters, and David B. Greenspan, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                        34